Citation Nr: 1431079	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  01-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for post-operative residuals of a fracture of the right radius and ulna (right arm disability). 

2.  Entitlement to a disability rating greater than 20 percent for residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis (right leg disability).

3.  Entitlement to an effective date earlier than August 27, 2009, for the assignment of a 10 percent rating for radiculopathy of the right upper extremity.
  
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984. 

The increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Wilmington, Delaware.  

It is recognized that the Veteran indicated on his July 2001 VA Form 9 that he wished to testify at a Board hearing.  A Central Office Board hearing was scheduled for February 2005 and the Veteran was provided notice of this hearing in November 2004.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Another Central Office Board hearing was scheduled for August 2006.  However, the Veteran again failed to report to the scheduled hearing and again failed to explain his absence.  It was not until August 2008 that the Veteran requested "gasoline ration stamps . . . money . . . currency so [he] can travel to Washington, D.C." and stated that he did not have enough money to travel to Washington, D.C. and back.  As this statement was not a motion submitted to the Board within 15 days of the hearing dates, and because this statement does not indicate the existence of any circumstances that would prevent the Veteran from filing a timely request for postponement prior to the scheduled hearing dates, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal was previously before the Board in November 2005, December 2006, and February 2011, at which time the Board remanded the increased rating claims for further development.  When the development was completed, the Board issued a decision in December 2011 that, in short, granted a separate compensable rating for radiculopathy effective August 27, 2009, and denied the increased rating claims listed on the cover page.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC or Court), and pursuant to an August 2013 Memorandum Decision, the Court vacated the increased rating claims and remanded the matters to the Board.  

The Memorandum Decision also explained that the Board must address the issue of possible entitlement to TDIU for period s of limited or total unemployment reflected in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such is raised by the record during the course of the appeal).  For the sake of clarity, the Board separately lists this issue above.  

Additionally, although the Court affirmed the portion of the Board's decision that denied a higher rating for the Veteran's cervical spine disability, the Court raised the issue of entitlement to an earlier effective date for the 10 percent rating assigned by the Board for right upper extremity radiculopathy associated with the cervical spine disability.  Accordingly, in light of this unique procedural history, the Board properly has jurisdiction over the effective date issue by virtue of the Court's Memorandum Decision.  Cf. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (explaining that there is no such thing as a freestanding claim for an earlier effective date).  This issue has therefore been added to the cover page.

As a final preliminary matter, to the extent that the Board's December 2011 decision both referred the issue of entitlement to service connection for shin splints, to include as secondary to the Veteran's service-connected right leg disability, and yet also mentioned shin splints in the merits portion of the decision pertaining to the increased rating claim for the right leg, the Court refused to address any potential confusion caused by the Board's actions in the August 2013 Memorandum Decision because the underlying increased rating claim for a right leg disability was being vacated and remanded, rendering the issue moot.  Now that the case has been returned to the Board and upon further consideration, the Board finds that the matter is most appropriately addressed as part and parcel of the Veteran's increased rating claim of the right leg on appeal.  Specifically, as the Veteran is currently service connected for "residuals of residuals of a fracture of the right tibia and lateral malleolus," the Board must consider whether a separate rating is warranted for any associated residuals of the in-service fracture.  Simply stated, based on the procedural history of this appeal, there is not a separate claim for service connection for shin splints; rather, because evidence identifies shin splints as a residual of the service-connected fracture, the Board will consider whether a higher rating, or perhaps a separate compensable rating, is warranted for shin splints as part and parcel of the Veteran's current appeal for a higher rating of his right leg disability.  

As discussed in the Board's previous remands, the issue of entitlement to nonservice-connected pension has been raised by the record.  However, it still does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is yet again hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to an effective date earlier than August 27, 2009, for the assignment of a 10 percent rating for radiculopathy of the right upper extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of post-operative residuals of a fracture of the right radius and ulna are primarily manifested by symptoms of pain and limited motion, which more nearly approximates limited pronation of the right wrist with motion lost beyond the last quarter of the arc; loss of supination or pronation (bone fusion) has not been shown.

2.  The Veteran's residuals of a fracture of the right radius and ulna also include nonunion of the ulnar in the lower half.  

3.  The Veteran's residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis are primarily manifested by symptoms of pain, minimal shortening of the right leg, shin splints, and limited motion of the ankle, which more nearly approximate nonunion of the tibia and fibula with moderate ankle disability; a marked ankle disability has not been shown.   

4.  Resolving doubt in the Veteran's favor, the scar resulting from the fracture of the right tibia and lateral malleolus more nearly approximates a scar that has been poorly nourished with repeated ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for post-operative fracture of the right radius and ulna have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DC) 5206, 5207, 5213, 5214, and 5215 (2013).

2.  The criteria for a separate 20 percent disability rating, but no higher, for nonunion of the ulna in the upper half have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

3.  The criteria for a disability rating greater than 20 percent for residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5022, 5257, 5262, 5270, 5271, 5275 (2013).

4.  Resolving reasonable doubt in the appellant's favor, the criteria for a separate 10 percent disability rating, but no higher, for a residual scar of the fracture of the right tibia and lateral malleolus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in letters dated in October 2003, November 2005, March 2007, February 2008, June 2009, September 2009, and March 2011 the RO stated that to establish entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that his disabilities had "gotten worse."  These letters satisfied the generic notification that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (finding that "generic notice in response to the 'particular type of claim' . . .  is all that is required").  The letters also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  Moreover, the March 2011 letter advised the Veteran of the Dingess requirements, and the claims were readjudicated in a September 2011 supplemental statement of the case.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the claims that has been sufficiently identified has been obtained to the extent possible.  In this regard, the Veteran has provided lay statements in support of his claims.  Further, to the extent possible, the Veteran's service treatment records and VA treatment records have been associated with the claims file. 

Significantly, the Board notes that this case has been remanded on several occasions for alleged outstanding treatment records from various VA treatment facilities, to include Water Reed Army Medical Center.  The Board notes that all available VA treatment records have been associated with the claims file and any outstanding records from Walter Reed Army Medical Center are unavailable as evidenced by a May 2011 negative response for these records from the National Personnel Records Center.  The Veteran was made aware of the unavailability of these records, as well as a negative response from the VAMC in Miami, Florida, in the September 2011 supplemental statement of the case.  As further attempts to obtain this information would be futile, the Veteran has been made aware of VA's unsuccessful attempts to obtain this information, and the Veteran was advised to obtain and submit the records himself in an April 2009 letter, the provisions of 3.159(e) have likewise been substantially met.  To the extent that there is any deficiency, no prejudice has resulted here, where the Veteran was advised of the unavailability of the information requested and provided with ample opportunity to submit any records that he may have had in his possession that are pertinent to the claims.

The Veteran was provided with VA examinations to ascertain the current level of severity of his service-connected disabilities in January 2000 and August 2009.  VA has attempted to, on several occasions, obtain a more thorough and adequate VA examination for rating and adjudication purposes.  However, the Veteran has failed to report for such scheduled examinations, including most recently in June 2011, without good cause.  It is recognized that the Veteran stated that he would not return to the Philadelphia VA Medical Center for an examination because he felt he was unfairly treated and disrespected.  No specifics regarding the alleged mistreatment were provided beyond these vague statements.  Thus, the Board finds that good cause has not been shown for the Veteran's failure to report for the requested VA examinations regarding his increased rating claims.  Pursuant to the previous remands, the Veteran has been amply advised that the failure to report to scheduled examinations may result in denial of the claims.  Accordingly, and notwithstanding the Veteran's representative's request for yet another examination in November 2011 after the Veteran failed to report for the most recent June 2011 VA examination, the Board will proceed to decide the increased rating claims based on the existing evidence, including the two examination reports during the appeal period, even though the existing examinations may be less than adequate in their assessment of his disabilities.  38 C.F.R. § 3.655(b) (2013); See Wood v. Derwinski, 1 Vet. App. 190 (1991) (indicating that that the duty to assist is not a one-way street). 

Finally, several mail items sent to the Veteran's given address have been returned to VA as undeliverable and unable to forward.  To the extent that the Veteran's representative has indicated that the Veteran has an unstable living environment and the Veteran has relayed periodic homelessness, it is well-established that it is the claimant's responsibility to keep VA advised of his whereabouts in order to facilitate the conduct of the adjudication process.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the appellant is not prejudiced by a decision on the claims at this time.

II.  Laws and Regulations Regarding Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Post-operative Residuals of a Fracture of the Right Radius and Ulna 

The Veteran's right arm disorder is rated as 20 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5213, which addresses impairment of supination and pronation.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Here, as the medical evidence shows that the Veteran is left-hand dominant, for rating purposes, his disability is part of his minor upper extremity. 

Turning first to the code under which the Veteran is currently rated, Diagnostic Code 5213 authorizes a disability rating of 20 percent for limitation of pronation of the minor arm for motion lost beyond last quarter of arc and motion beyond middle of arc. 38 C.F.R. § 4.71a.  A 20 percent is also available for loss of supination and pronation (bone fusion) with the hand fixed near the middle of the arc or moderate pronation and hand fixed in full pronation.  Id.  A 30 percent rating is warranted for loss of supination and pronation (bone fusion) with the hand fixed in supination or hyperpronation.  Id.  

The January 2000 VA examination stated that pronation was 65 degrees and supination was 80 degrees, noting that there "was no significant pain with motion."  This represents only a loss of 5 degrees from normal supination and more nearly approximates loss of pronation beyond the last quarter of arc.  As it has not been shown that there is bone fusion with the hand fixed in supination or hyperpronation, a disability rating in excess of 20 percent for the minor arm under Diagnostic Code 5213 is not warranted.

Turning to other potentially applicable codes, the January 2000 examination report noted that the right wrist dorsiflexed 70 degrees and that there was 55 degrees of volar flexion.  Ulnar deviation was 35 degrees and radial deviation was 25 degrees.  At the August 2009 VA examination, it was noted that the Veteran had dorsiflexion to 40 degrees, with moderate pain at 30 degrees; palmar flexion to 70 degrees, with moderate pain at 60 degrees; radial deviation to 20 degrees, with moderate pain at 10 degrees; and ulnar deviation to 40 degrees, with moderate pain at 30 degrees.  Such findings do not warrant a separate compensable rating for limitation of motion of the wrist under Diagnostic Code 5215 (providing a 10 percent rating for the minor arm when palmar flexion is limited in line with the forearm or dorsiflexion is less than 15 degrees) or ankylosis of the wrist under Diagnostic Code 5214. 

Also, in light of the August 2013 Memorandum Decision, the Board will specifically address whether a separate rating may be assignable for the right elbow.  The Board notes that the January 2000 VA examination also noted a range of motion from 0 to 115 degrees of the right elbow.  Significantly, X-rays of the right forearm were taken, and it was noted that "[t]he visualized elbow appears within normal limits."  As flexion was limited to 115 degrees and full extension to 0 degrees was shown, the minimum compensable rating for flexion is not warranted under Diagnostic Code 5206 (providing a 10 percent rating for limitation of motion for the forearm when flexion is limited to 100 degrees) or Diagnostic Code 5207 (providing a compensable rating when extension is limited to 45 degrees).  Unfortunately, the most recent August 2009 VA examinations did not mention whether there was any right elbow impairment, and the Board must point out the significance of the fact that the existing evidence of record is limited in this case because the Veteran has failed to report to VA examinations without good cause.  Based on the limited information available, the Board discerns no basis upon which to award a separate compensable evaluation for right elbow impairment. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for loss of function of the wrist or elbow.  In this regard, rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

After carefully reviewing the evidence, a higher rating is not warranted in light of the DeLuca or Mitchell.  In this case, at the January 2000 VA examination, the Veteran has described complaints that his right wrist and arm did not have the same strength as they used to have and that he had difficulty lifting objects in the range of 25 pounds associated with wrist and arm pain.  He also described some numbness and weakness diffusely about the right wrist and arm, but physical examination revealed no significant pain with motion and motor and sensory functions were intact in the upper extremities.  The examiner determined that the forearm fractures resulted "in mild restriction of wrist motion" and that "[t]his would cause only minimal limitation of function in stressful activates using the [right] upper extremity."  In fact, the examiner stated that "[t]here was no detectable weakness" and that "heavy callousing of both hands with ingrained dirt implies active use of the [right[] hand equal to the [left] and indicates little, if any, functional impairment of the [right[ upper extremity."  Moreover, at the August 2009 VA examination, it is acknowledged that the Veteran described subjective complaints of right wrist pain, claimed as mild to moderate to severe constant pain of his right wrist, and also related difficulty in pushing, pulling, and lifting more than 35 pounds due to right wrist pain.  Notwithstanding these complaints, the examiner made a specific finding that "[w]ith repetitive use times 3, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance."  Significantly, it was concluded that "[t]here were no additional losses of function of the right wrist on physical examination."   Additionally, flare-ups were denied.  The above findings simply fail to demonstrate additional limitations of function so as to warrant a higher rating; rather, considerable function of the right arm was demonstrated as noted above.  Therefore, even considering all of the additional factors that may affect range of motion, including the reported pain and right arm weakness, his disability has not more nearly approximated the criteria for a higher rating for limited function of the right arm.  See 38 C.F.R. §§ 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to the complaints of weakness and numbness, the Board has also considered whether a separate rating is warranted for any neurological and/or muscle impairment.  However, the available evidence is insufficient to identify any nerve or muscle group injury associated with the Veteran's residuals of a fracture of the right radius and ulna.  Rather, the Board notes that the Veteran has been diagnosed with cervical spine radiculopathy.  See August 2009 VA examination report.  Thus, a separate compensable disability rating is not warranted for right arm weakness and numbness based on the existing evidence of record.  

Further, as the Veteran's history documents the use of plates and screws to stabilize the right arm fracture following the in-service motor vehicle accident, the Board will also consider whether a separate compensable rating for scars is warranted.  [As a threshold matter, the Board parenthetically notes that the Veteran has established disability compensation for scars of the left and scalp; thus, the award of a compensable rating for scars for either of the disabilities on appeal would not be prohibited pyramiding of symptoms under 38 C.F.R. § 4.14 (2013).]  

Scars are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118.  By regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for rating skin diseases, to include scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.  See Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590 (July 31, 2002).  Prior to August 30, 2002, a 10 percent rating was warranted for superficial scars that were poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 10 percent rating was also warranted for superficial scars that were tender and painful on objective demonstration.  Diagnostic Code 7804.  In addition, scars could be rated on the basis of limitation of function of affected parts. Diagnostic Code 7805.

Under Diagnostic Code 7801, as revised effective August 30, 2002, scars-other than those of the head, face, and neck-that are deep or cause limited motion, are rated under Diagnostic Code 7801.  Under that code, a 10 percent rating is warranted if the area or areas affected exceed 6 square inches (39 square cm.).  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm.), 72 square inches (465 square cm.), and 144 square inches (929 square cm.), respectively.  A "deep" scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2008).  Superficial scars-other than those of the head, face, and neck-are rated under revised Diagnostic Codes 7802, 7803, and 7804.  Under the applicable version of Diagnostic Code 7802, a 10 percent rating is warranted if the scar, or scars, cover(s) an area, or areas, of 144 square inches (929 square cm.) or more, but do not cause limited motion.  For purposes of that code, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, are to be separately rated and combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2008).  Ten percent ratings are also warranted under Diagnostic Codes 7803 and 7804 for superficial scars that are unstable or that are painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage, and an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  Other scars may be rated on the basis of limitation of function of the affected part(s).  Diagnostic Code 7805.

The Board also notes that further amendments to the criteria applicable to the evaluation of scars became effective on October 23, 2008, while the Veteran's appeal was pending.  See Schedule for Rating Disabilities; Evaluation of Scars, 
73 Fed. Reg. 54,708 (Sept. 23, 2008) (now codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013)).  However, those amendments apply only to applications for benefits received by VA on or after October 23, 2008.  Id.  Inasmuch as the Veteran's claim for increase was received prior to that date, the amendments are not applicable to this appeal. 

In the present case, the January 2000 VA examination revealed the following:  (1) a "scar at the [right] inner wrist measuring 14 cm. x 0.25 cm. with no apparent loss of tissue or adherence"; (2) "[a]nother scar at the right wrist, slightly lateral to the above mentioned scar, measuring 6 cm."; and (3) a third "scar of the right wrist mearsuring 3 cm. with a slight indentation."  Although the Veteran noted pain from a right hand scar, which is not part of the right arm disability, no mention was made of whether he experienced pain from the wrist/forearm scars mentioned above.  Rather, the January 2000 orthopedic examination report noted that the forearm scar was "well healed."  Furthermore, the "slight indentation" noted has not been shown to be associated with underlying tissue damage so as to be considered "deep" for VA rating purposes.  Unfortunately, the most recent August 2009 VA examination did not contain any useful information for rating scars, and the existing evidence of record provides no basis for a separate compensable evaluation.  See 38 C.F.R. 
§ 3.655 (2013).  In fact, looking to the history of the scars prior to the appellate period, the right wrist scars were described as well healed and non-tender in a May 1985 VA examination.  Simply stated, the available evidence is insufficient to show that the scars are poorly nourished with repeated ulceration, tender upon palpation, or of such size and proportion to warrant a compensable rating.  Based on the existing evidence in this case, no compensation is warranted for the right wrist and forearm scars under either the pre-2002 or revised rating criteria. 

Finally, the Board has also considered the potentially applicable codes pertaining to the elbow and forearm that may provide a basis for either a separate or higher rating.  In this respect, Diagnostic Code 5210 provides a 40 percent rating for the minor arm for nonunion of the radius and ulna, with flail false joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5211 provides for a 10 percent rating for malunion of the ulna with bad alignment; a 20 percent rating for nonunion of the ulna in the lower half or nonunion in the upper half with false movement but without loss of bone substance or deformity; and a 30 percent rating for nonunion of the ulna in the upper half with loss of bone substance and marked deformity.  Id.  Additionally, Diagnostic Code 5212 provides for a 10 percent rating of the minor arm for radius malunion with bad alignment; a 20 percent rating for nonunion of the radius in the upper half or nonunion in the lower half, with false movement, without loss of bone substance or deformity; and a 30 percent rating for nonunion of the radius in the lower half, with false movement, with loss of bone substance and marked deformity.  

Here, the January 2000 VA examination report indicated that there was a "minor residual abnormality at the radial ulnar joint."  According to the X-rays, there was "fragmentation of the extreme distal ulna into ovoid smoothly corticated fragments" and "increased angulation of the distal radius and a spur on its ulnar aspect."  The examiner commented that alignment overall of the radius was "quite good."  However, there were five or six separate ossicles in the location where the distal ulna would normally be located.  The overall impression from the January 2000 VA examination was "status post surgical repair of the fracture [right]radius and distal ulna with full healing of the radius fracture in good position and alignment, and surgical absence of the distal ulna."  Given the reports of good alignment of the radius, a separate rating under Diagnostic Code 5212 is warranted.  However, the Board is inclined to agree with the representative's August 2006 assertion that a separate rating is warranted under Diagnostic Code 5211 for impairment of the ulna.  Namely, the evidence of an absence of the distal ulna suggests nonunion.  In fact, looking to the history of the disability, in a May 1985 VA examination prior to the appellate period, it was explained that "[b]ecause of nonunion and shortening of the distal ulnar, it was necessary to remove the distal end of the ulnar some months following his initial injury."  "Distal" means "remote, further from any point of reference, opposed to proximal."  Dorland's Illustrated Medical Dictionary at p. 555 (32d ed., 2012).  Therefore, distal would coordinate with the lower portion of the ulna, i.e. towards the wrist.  Because of the absent distal ulnar noted here, the Board finds that the criteria for a separate 20 percent rating is warranted for nonunion of the ulnar in the lower half under Diagnostic Code 5211.  However, since the nonunion does not affect the upper half of the ulnar, nor has false movement been demonstrated throughout the appeal period, a rating higher than 20 percent is not appropriate.  

Thus, throughout the entire appeal period, the Veteran's service-connected right arm disability has not more nearly approximated the criteria for a rating higher than 20 percent rating.  See e.g., Diagnostic Codes  5206, 5207, 5213, 5214, and 5215. 38 C.F.R. § 4.71a (2013); 38 C.F.R. § 4.118 (2002 and 2008).  He has, however, met the criteria for a separate 20 percent rating under Diagnostic Code 5211 for impairment of the ulna.   

IV.  Residuals of a Fracture of the Right Tibia and Lateral Malleolus with Traumatic Arthritis

The Veteran's residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis are currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under this code, a 20 percent rating is authorized for malunion of the tibia and fibula with moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 30 percent rating is appropriate for malunion with marked knee or ankle disability.  Id.  A 40 percent is appropriate for nonunion, with loose motion, requiring brace.  Id.

After carefully reviewing the evidence, the Board finds that the Veteran's symptoms more nearly approximate malunion of the tibia and fibula with moderate ankle disability.  At the January 2000 VA examination, it was noted that the Veteran had 10 degrees of dorsiflexion, 20 degrees of plantar flexion, 0 degrees of eversion, and 15 degrees of inversion.  There was also 5 degrees of internal rotation of the foot compared to the left.  The examiner stated that the fused distal tibiofibular joint and developing osteoarthritis of the right ankle would be expected to cause "some impairment of [right] ankle function in prolonged walking, standing, and climbing activities."  X rays in January 2000 noted degenerative changes and some irregularity of the tip of the medial malleolus.  At the August 2009 VA examination, the Veteran had dorsiflexion, plantar flexion, and eversion from 0 to 20 degrees and eversion 0 to 30 degrees, but it was noted that there was moderate to severe pain with dorsiflexion, plantarflexion beginning at 10 degrees and with eversion beginning at 20 degrees.  The August 2009 VA examination report noted that the Veteran's right ankle sprain, status post fracture, was "moderately to severely active at the time of the examination with a range of motion abnormality."  It was noted that he had "difficulty in prolonged standing and walking for more than 3 hours, walking up and down steps, and climbing due to right ankle pain."  X-rays of the right ankle showed arthritis, and X-rays of the tibia and right fibula showed a healed fracture of the tibia moderately displaced.  In light of the above, the evidence sufficiently demonstrates nonunion with a moderate disability of the ankle.  

The Board finds that the Veteran's right leg symptoms cannot be said to more nearly approximate nonunion of the tibia and fibula with a "marked" disability of the ankle or knee.  Despite the Veteran's the Veteran's complaints of continuing pain and soreness in his right ankle associated with numbness and weakness, especially with walking long distances, the January 2000 VA examiner nonetheless noted that the Veteran possessed 10 degrees of dorsiflexion, 20 degrees of plantar flexion, and 15 degrees of inversion.  Moreover, notwithstanding the August 2009 VA examiner's description of a "moderate to severe" pain, the pain was not present throughout all movements of the ankle.  Rather, the examiner expressly noted a portion of each of the four ranges of motion before the onset of pain, which suggests that the Veteran possessed considerable function of the right ankle without pain.  Furthermore, because it was noted that the Veteran experienced "difficulty" with prolonged standing up for three or more hours, walking up and down steps, or climbing, this statement by its nature implies that there was no difficulty or inability in accomplishing prolonged standing or walking for a period of less than three hours.  In light of the above evidence and the demonstrated amount of function available of the right ankle, the Board concludes that-notwithstanding the fact that the ankle sprain, status post fracture, was described as "moderately to severely active" at the time of the August 2009 examination-the actual resulting ankle disability shown throughout the appeal period did not more nearly approximate one of marked severity.  Nor is the next higher rating of 40 percent warranted because non-union has not been shown and the Veteran expressly denied the use of a brace at the August 2009 VA examination.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for additional loss of function of the right lower extremity.  After carefully reviewing the evidence, a higher rating is not warranted in light of the DeLuca or Mitchell.  The Veteran complained of continuing pain and soreness in his right ankle associated with numbness and weakness.  He also painful and limited function of the right ankle with prolonged standing/walking, stairs, and climbing.  Notwithstanding these complaints, the August 2009 VA examiner expressly denied any additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  Additionally, the examiner also denied any additional functional loss, and the Veteran expressly denied flare-ups in regard to his right ankle condition.  Therefore, even considering all of these additional factors that may affect motion of the right ankle-including the complaints of pain and weakness-a higher rating for functional loss is not warranted.   See 38 C.F.R. §§ 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Turning to other potentially applicable rating codes, ankylosis has not been shown.  See January 2000 and August 2009 VA examination (describing range of motion of the right ankle).  Accordingly, notwithstanding the representative's January 2011 argument, a rating under Diagnostic Code 5270 is not for application.

Next, because of the findings regarding right ankle osteoarthritis, the Board has also considered whether a higher rating is warranted under Diagnostic Code 5003. 38 C.F.R. § 4.71a.  Under Diagnostic Codes 5003, arthritis is rated on the basis of limitation of motion of the affected part.  Id. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion-to be combined, not added, under Diagnostic Code 5003.  Id.  Here, the Veteran's rating under Diagnostic Code 5262 is based on malunion of the tibia and fibula, with "moderate knee or ankle disability."  This is a higher rating than that which would be assigned for painful motion of the ankle (without contemplation of the malunion) under Diagnostic Code 5271, which provides a maximum 20 percent disability rating for marked limited motion of the ankle.  As the limited motion of the right ankle is adequately encompassed by the Veteran's current rating under Diagnostic Code 5262, it cannot be said that it is noncompensably rated so as to warrant a separate rating under Diagnostic Code 5003 for arthritis.  To do so would constitute improper pyramiding.  Therefore, Diagnostic Code 5003 cannot provide a basis for a higher rating. 

The Board recognizes that the most recent August 2009 VA examination also revealed the presence of residual shin splints and that the representative in January 2011 asserted that a rating under Diagnostic Code 5022 for periostitis would be appropriate.  In ascertaining whether a separate evaluation is warranted for the diagnosed "right shin splint residuals of right tibia and fibula fractures moderately active at the time of the examination," there has been no symptomatology attributed to shin splints that is not accounted for in the Veteran's current rating.  In this regard, the August 2009 VA examination identified the presence of "bony protuberance of the right shin . . . moderately tender at the time of the examination."  Significantly, "right shin pain" resulted in functional impairment that was exactly the same as the impairment attributed to the other fracture residuals discussed above, i.e. difficulty in prolonged standing and walking for more than three hours, walking up and down steps, and climbing.  Pertaining to Diagnostic Code 5022, the rating code says that diseases under this code "will be rated on limitation of motion of the affected parts, as arthritis, degernative."  38 C.F.R. § 4.71a (directing application of Diagnostic Code 5003).  However, as above because the symptoms of pain and limited function are adequately encompassed and compensated under Diagnostic Code 5262, a separate rating for shin splints is not appropriate.  

The Board also considered an increased rating under Diagnostic Code 5275 for a shortening of the lower extremity.  However, the January 2000 VA examination noted that there was a 1/4 inch shortening of the right leg, and the August 2009 VA examination noted 1/4 to 1/2 inch shortening of the right leg; both of these measurements are non-compensable.  38 C.F.R. § 4.71a, Diagnostic Code.  Accordingly, Diagnostic Code 5275 cannot be used as a basis for a higher rating.  Id. (also stating that a rating under Diagnostic Code 5275 is "[n]ot to be combined with other ratings for fracture or faulty union in the same extremity.").

The Board also will consider whether a separate compensable rating is warranted for right leg scars, as the Veteran's history documents the use of plates and screws to stabilize the fracture following the in-service motor vehicle accident.  The January 2000 VA examination revealed "a scar at the [right] lateral malleolus measuring approximately 11 cm.  There is a scar on the [right] anterior lower leg measuring 7 cm. with slight indentation."   To the extent that, during the January 2000 examination, the Veteran reported that his right leg often bleeds in the middle of the leg when he walks too long of a distance due to an old wound, this statement suggests that the right leg scar in question was poorly nourished with repeated ulceration.  As such, the Board finds that assignment of a separate 10 percent rating for right leg scars under the pre-amended skin regulations is appropriate. 

However, no further compensation is warranted for right leg scars.  Although the Veteran stated he no longer ran cross country or was involved in sports due to right leg and ankle pain, the Board notes that there is no mention of any specific pain or tenderness attributable to the scar itself.  Inasmuch as the Veteran is already compensated for limited function of the right leg disability, to grant another rating based on limited function of the affected area of the scar would constitute pyramiding.  Furthermore, the "slight indentation" noted has not been shown to be associated with underlying tissue damage so as to be considered "deep" for VA rating purposes.  In fact, looking to the history of the scars prior to the appellate period, the right leg scars were described as well healed and not adherent in a May 1985 VA examination.  Based on the available evidence in this case, a 10 percent, but no higher, evaluation is warranted for the symptomatic right leg scar under the pre-amended skin regulations, Diagnostic Code 7803.  

To the extent that the January 2000 VA examination report references right ankle numbness and weakness, the Board has also considered whether a separate rating is warranted for any neurological and/or muscle impairment.  However, the available evidence is insufficient to identify any residual nerve or muscle group injury.  Thus, a separate compensable disability rating is not warranted for these subjective complaints. 

Finally, in light of the August 2013 Memorandum Decision, the Board will specifically address whether a separate rating may be assignable for the right knee.  Because the Veteran's current disability rating under Diagnostic Code 5262 contemplates tibia and fibula impairment with moderate "knee or ankle disability," the Veteran would not necessarily be precluded from obtaining a separate rating for any residual knee impairment when, as here, the existing rating under Diagnostic Code 5262 has been established on the basis of symptoms attributable to the shin and right ankle.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, there is insufficient evidence of right knee impairment that would warrant a compensable rating under any of the other knee diagnostic codes, including that of Diagnostic Code 5257.  Unfortunately, neither the January 2000 nor the most recent August 2009 VA examinations mentioned whether there was any residual knee impairment.  Instead, the August 2009 VA examiner stated that instability of the knee is not applicable for a right knee or ankle examination, and it appears that the examinations solely focused on the shin and ankle.  The Board must again point out the significance of the fact that the existing evidence of record is limited in this case because the Veteran has failed to report to VA examinations without good cause.  Based on the limited information available, the existing evidence fails to show arthritis with painful motion, compensably limited extension or flexion, cartilage symptoms, ankylosis, or recurrent subluxation or lateral instability of the right knee.  Thus, notwithstanding the Veteran's representative's August 2006 argument that the disability could be rated under Diagnostic Codes 5257, 5260, and/or 5261, the Board discerns no basis upon which to award a separate compensable evaluation for right knee impairment.    

Thus, throughout the entire appeal period, the Veteran's service-connected right leg disability has not more nearly approximated the criteria for a rating higher than 20 percent rating.  See e.g., Diagnostic Codes 5003, 5022, 5257, 5267, 5270, 5271, 5275.  38 C.F.R. § 4.71a.  Moreover, a 10 percent, but no higher, is assignable to the right leg scar.  See Diagnostic Code 7803 (2002) and revised skin regulations.

VI.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. 
§ 4.71a expressly contemplate the occurrence of painful motion and limitation of function of the affected joints, and the criteria of 38 C.F.R. § 4.118 address ulcerated scars.  Here, the Veteran primarily describes pain and limited range of motion of the right arm, especially the wrist, and ulnar abnormalities.  With respect to the right leg, the Veteran describes pain, weakness, minimal shortening of the right leg, shin splints, and limited motion of the ankle, as well as occasional bleeding of the right lower extremity upon walking a long distance.  These symptoms are contemplated by the rating criteria discussed above and were expressly considered by the Board above in its decision to assign the current ratings.  As the rating criteria reasonably describe the Veteran's service-connected disabilities, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

The Board also notes that the remanded claim of TDIU is not inextricably intertwined with the denial of extraschedular ratings for the Veteran's increased rating claims because, here, the question as to the adequacy of the rating schedule under step one of Thun is a legal inquiry not impacted by the development requested below on the issue of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


ORDER

A disability rating greater than 20 percent for post-operative residuals of a fracture of the right radius and ulna is denied.

A separate 20 percent rating, but no more, is granted for residual nonunion of the ulnar, subject to the law and regulations governing the award of monetary benefits.

A disability rating greater than 20 percent for residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis is denied.

A separate 10 percent rating, but no more, is granted for a residual scar of the fracture of the right tibia and lateral malleolus, subject to the law and regulations governing the award of monetary benefits.



REMAND

With regard to the issues of entitlement to TDIU and of entitlement to an effective date earlier than August 27, 2009, for the assignment of a 10 percent rating for radiculopathy of the right upper extremity that was raised in the August 2013 Memorandum Decision by the Court, a remand is necessary for additional development.  

For the earlier effective date issue, "All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a).  The Court has held:

When . . . the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, it cannot be said that the Veteran would not be prejudiced if the Board were to adjudicate the merits of the effective date issue raised in the Memorandum Decision without first remanding the matter to the AOJ for initial consideration.  As such, a remand is warranted to afford the Veteran with all due process.

With respect to the claim for TDIU, information pertaining to the Veteran's occupational status and history is integral to the Board's adjudication of this issue.  Unfortunately, the existing evidence does not adequately address his employment history.  See January 2000 VA examination report (noting that the Veteran reported being unable to maintain "regular work" and only being able to do "very limited work due to his symptoms [but] would not specify just what kind of work he has done"); August 2009 VA examination report (mentioning his occupation as an "assembly worker")).  As there is an insufficient record upon which to make a decision, the Veteran should be provided with notice of how to establish a claim for TDIU and be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate VCAA notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, and after undertaking any additional development deemed necessary, adjudicate the issues of entitlement to an effective date earlier than August 27, 2009, for the assignment of a 10 percent rating for radiculopathy of the right upper extremity and entitlement to TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 





(CONTINUED ON THE NEXT PAGE)	`
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



___________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


